DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 1, 2020 has been entered.

2.	Claims 7, 9-10, 13, 15 and 17 have been amended, claims 1, 5-6, 16 and 18-19 have been canceled, and new claims 20-22 have been added as requested in the amendment filed September 1, 2020. Following the amendment, claims 7-15, 17 and 20-22 are pending in the present application.

3.	Claims 7-15, 17 and 20-22 are under examination in the current office action.

Withdrawn Claim Rejections
4.	Any objection or rejection of record pertaining to any of canceled claims 1, 5-6, 16 or 18-19 is rendered moot by applicant’s cancellation of said claims.

5.	The rejection of claims 9-16 under 35 U.S.C. 103 as being unpatentable over Fiandaca et al. (2015) in view of Bystryak et al. (US 8,916,341), as discussed at sections 9-11 of the 04/01/2020 office action, is withdrawn in view of applicant’s amendments to the claims. In particular, the combination of references does not teach  the specificity of the antibodies used in the immunoassay, i.e., primary antibodies recognizing the N-terminus of an aggregated protein and secondary antibodies recognizing either the N-terminus or the C-terminus of the aggregated protein.


New Claim Objections and Rejections
Claim Objections
7.	Claims 7-15, 17 and 20 are objected to because of the following informalities:  
Claims 7-15 and 17 each recite a “method for detecting an aggregated protein that is related to Alzheimer's disease using high-sensitive immunoassay of aggregated proteins by photooxidation-induced amplification”. However, the phrase “high-sensitive immunoassay” would be more appropriately written as “a high-sensitivity immunoassay”. The examiner respectfully suggests the preamble be re-written as the following: “A method for detecting an Alzheimer's disease-associated aggregated protein with a high-sensitivity immunoassay that uses photooxidation-induced signal amplification, wherein the method comprises:….”  

Claims 20 recites an “antibody-conjugated peroxidase” in the “combining” and “washing” steps for each of the “experimental” and “reference” reactions. The conventional, art-accepted phrasing for such molecules is enzyme-conjugated antibodies, or in this case “peroxidase-conjugated antibody”. This is because the antibody is the main component, and the enzyme is the label (i.e., a labeled antibody). Therefore, the examiner suggests amending the phrasing in this claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 7-15, 17 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Amended claim 7 recites preparing “a reference sample not comprising enzyme-conjugated antibody specific for the aggregated protein”, then “performing an enzyme-substrate reaction of…the reference sample”, “performing photoxidation-induced amplification by continuously exposing…the reference sample to light”, “optically detecting light emission from products during the photooxidation-induced amplification and measuring…light emission intensity…to generate a pattern of appearance of product over time”, and finally “analyzing the contents of aggregated proteins in a body fluid by comparing the pattern generated from the body fluid sample with the pattern generated from the reference sample.”  However, as written, it is unclear how the claimed detection method could even be performed given that the reference sample does not contain the enzyme-conjugated antibody that is necessary to performing any of the subsequent steps. Without the enzyme-conjugated antibody, for example, there can be no enzyme-substrate reaction, and therefore no subsequent photooxidation-induced amplification of product light emission. In other words, the enzyme-conjugated antibody is critical for performance of the high-sensitivity immunoassay as claimed, and thus a reference sample not comprising this antibody would not generate a reference pattern nor could it then be used for comparison purposes. Accordingly, the metes and bounds of the claimed method cannot be readily determined.
	Dependent claims 8-15 and 17 have been included in this rejection as they contain all of the limitations of base claim 7, yet nothing in addition that would aid in clarifying the issue.



Claims 11 and 13 each recite the limitation "the color", such as detecting “the color…from the products during the photooxidation-induced amplification” (claim 11) and “plotting the change in the color…of the detected products versus time” (claim 13).  There is insufficient antecedent basis for this limitation in the claims.  In particular, base claim 7, from which claims 11 and 13 indirectly or directly depend, only recites “optically detecting light emission” and measuring and recording “product light emission intensity as a function of time”; there is no mention of detecting or measuring any color product. 

	Similar to claim 7, claim 20 recites “a reference sample not comprising enzyme-conjugated antibody specific for the aggregated protein” and then recites that performing a photooxidation-induced amplification reaction of the reference sample comprises “combining the reference body fluid sample with an antibody-conjugated peroxidase”. Therefore, the claim is indefinite because it is unclear whether the “reference sample” recited in line 4 of the claim is the same as the reference sample described later in the claim, and, if they are the same, it is unclear whether the reference sample does or does not comprise an antibody-conjugated peroxidase (i.e., an enzyme-conjugated antibody). Again the metes and bounds of the claim cannot be readily determined, and again dependent claims 21-22 are included in this rejection because they contain all of the limitations of claim 20 yet nothing in addition that would clarify the issue.

	Claim 20 is further found to be indefinite because it recites a method for  “determining amounts of aggregated -amyloid protein associated with Alzheimer's disease” in the preamble, then recites that the aggregated protein is a member “selected from the group consisting of -amyloid (amyloid) and tau”. The claim further recites that the antibody utilized in the immunoassay “has specific affinity for the aggregated -amyloid protein”. Thus, it is unclear how a completely different protein, the -amyloid protein as stated in the preamble, or even how the amount of aggregated tau protein could even be determined if only an antibody specific for aggregated -amyloid protein is used in the assay. The claim is thus confusing and indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiandaca et al. (Alzheimer's & Dementia, 2015, 11:600-607; Epub 15 Aug 2014) as evidenced by the product information sheet for Human A42 ELISA kit (Invitrogen, 22 Jan 2018), in view of Xia et al. (Arch Neurol. 2009, 66(2):190-199) and Bystryak et al. (US 8,916,341 B1; issued 23 Dec 2014) (all of record).
Fiandaca et al. disclose a method to detect pathogenic proteins associated with neurally derived blood exosomes from Alzheimer's disease (AD) patients.  Fiandaca teaches that the pathogenesis of AD is characterized by the accumulation of aggregated amyloid  (A) peptides and phosphorylated tau (p-tau) protein within the central nervous system (see first 2 paragraphs at pp. 600-601); neurally derived exosomes contain these proteins associated with the pathogenesis of AD.  The detection method of Fiandaca is taught to comprise: obtaining a blood plasma or serum samples from patients having AD and from control patients not having AD (see Section 2.1 at p. 601); preparing the sample by isolating exosomes from the sample (p. 602, left column under Section 2.2); and performing an ELISA on the extracted exosome proteins to detect and measure the amounts of A 1-42, tau, and phosphorylated tau (pS396 tau and pT181 tau) in the samples (p. 602, right column, 1st full paragraph). Such teachings address several limitations within the method of claim 7 including: detecting an aggregated protein that is related to AD (or determining amounts of -amyloid protein), wherein the aggregated protein is -amyloid or tau, obtaining an experimental body fluid sample from a patient suspected of having AD and a control subject not having AD (i.e., a reference body fluid sample)
, the body fluid sample is plasma or serum, performing an enzyme-substrate reaction of the body fluid sample (i.e., an ELISA), and preparing the body fluid sample by extracting exosomes from a body fluid and isolating neuronal exosomes from the extracted exosomes.
As evidenced by the Invitrogen product sheet for the human A1-42 ELISA kit used by Fiandaca (see p. 602, right column), the detection antibody (i.e., the secondary antibody) is labeled (i.e., conjugated) with horseradish peroxidase (HRP), which is an enzyme that can react with a substrate (see “Contents” table at p. 1). The product sheet also evidences that the ELISA comprises the steps of incubating a sample comprising the -amyloid protein with an anti--amyloid capture antibody that is coated onto a solid support (a microplate), washing with a buffer solution, incubating with the HRP-labeled antibody and then washing with buffer, and finally performing an enzyme-substrate reaction to detect the HRP-labeled antibody (see p. 3 of product sheet).
However, Fiandaca does not teach that the ELISA technique comprises a primary (capture) antibody that recognizes the N-terminus of the aggregated protein and a secondary antibody that recognizes either the N-terminus or the C-terminus of the aggregated protein, nor does Fiandaca teach performing photooxidation-induced amplification of the samples by continuously exposing the samples to light, optically detecting light emission from products during the photooxidation-induced amplification and measuring and recording product light emission intensity as a function of time to generate a pattern of appearance of product over time. 
Xia et al. teach an ELISA method for measuring A oligomers (i.e., aggregated A protein) and monomers in a biological sample (plasma or brain tissue) from an AD patient.  To detect A oligomers in the samples, the method comprises using the same antibody specific for N-terminus of A peptide as both the capture and detection antibodies in a sandwich ELISA, which addresses the specificities of the primary and secondary antibodies recited in present claim 7. To detect monomeric A (non-aggregated) protein, a C-terminal-specific anti-A antibody was used as the capture  antibody was used as the detecting antibody (see under ELISAs and Antibodies at p. 191). Thus, although Xia used a different combination of capture/detection antibodies than as recited in present claim 7 for the detection of monomeric A, one of ordinary skill in the art would have clearly recognized that the capture antibody and the detection antibody could have been predictably interchanged so as to arrive at capture/primary antibody combination as claimed (i.e., antibody specific for A N-terminus as capture antibody with an antibody specific for the C-terminus of A as detection antibody).
Bystryak et al. disclose that the sensitivity of an immunoassay for detection of an analyte in a fluid sample, such as an ELISA, can be improved by conducting a photochemical reaction (see abstract; col. 7 lines 39-41), such as photosensitized oxidation, in which light can accelerate (amplify) oxidation due to the photochemical generation of free radicals or singlet oxygen (col. 2 lines 59-67).  The method comprises: (1) performing a conventional HRP-mediated immunoassay in which an enzymatic label such as HRP may be used to catalyze the conversion of oxidation of a common chromogenic HRP substrate into a production of a photochemical reaction; and (2) after the enzymatic reaction, adding a reagent solution and irradiating the sample with light (col. 11 lines 55-67; col. 13 lines 1-6). Such teachings address present claim 9 reciting mixing the samples with a substrate solution to induce an enzyme-substrate reaction. The use of HRP-conjugated secondary antibodies in an ELISA method is taught at Example 6, col. 22 lines 42-44).
The photochemical reaction and products thereof are taught to be detected using a spectrophotometer or fluorometer (col. 11 lines 1-7), which instruments measure and record product light emission, and which meet the broadest reasonable interpretation (BRI) of a “recording video images” as in claim 12. Figure 1B demonstrates kinetic measurements of continuous illumination of the samples and measuring and recording the light emission of the products of the photochemical reaction at the various times, plotting change in light emission products versus time, and indexing the photooxidation-induced amplification pattern. Such teachings are on point to the limitation reciting “optically detecting light emission from products during the photooxidation-induced amplification and measuring and recording product light emission intensity as a function 
Accordingly, it would have been obvious to one of ordinary skill in the art to have modified the method of detecting neural exosome-derived A and tau proteins as taught by Fiandaca by using the ELISA technique taught by Xia to detect aggregated A oligomers, and also to have enhanced the sensitivity of the ELISA method as taught by Bystryak, thereby arriving at the presently claimed invention. Given the teachings of Fiandaca and Xia, the artisan would have been aware that misfolded or aggregated A peptides, such as A oligomers, as well as neuronally-derived exosomes containing A and tau peptides, are closely associated with AD pathogenesis, and thus detection of these biomarkers are useful for diagnosing or monitoring the progression of AD in a patient.  Therefore, the skilled artisan would have been motivated to have substituted the ELISA techniques of Xia, which can be used to distinguish between aggregated A peptides and non-aggregated A peptides, for the diagnostic method of Fiandaca. The artisan would have had a reasonable expectation that the ELISA techniques of Xia could be applied to the methods of Fiandaca because the different immunoassay methods using different antibodies directed against N-terminal or C-terminal epitopes of the A peptide were well-known, routine and conventional within the art at the time of filing, and thus had a high level of predictability.
Further, the artisan would have been motivated by the teachings of Bystryak to include a photooxidation step, because Bystryak teaches that the photochemical luminescent reaction method improves assay detection sensitivity for analytes in a sample by as much as 20- to 100-fold, and is compatible with existing ELISA methodology (abstract, col. 7 lines 39-41). Thus, the use of a photooxidation step of Bystryak to amplify the signal of an existing ELISA would have been obvious and predictable. This is because the skilled artisan has good reason to pursue the known options within his or her technical grasp to obtain a predictable outcome.  Such would 
Finally, regarding the step or clause of “analyzing the contents of aggregated proteins in a body fluid by comparing the pattern generated from the body fluid sample with the pattern generated from the reference sample” in claim 7, it is noted that “analyzing…by comparing” step does not recite any additional active method steps, but simply states a characterization or conclusion of the results of those steps or may be performed entirely in the human mind. The step is obviously not tied to any machine nor does it transform any article into a different state or thing.  Therefore, the "analyzing" step or clause is not found to further limit the method defined by the claims.  Similarly, the mathematical equations recited in present claims 10 and 14, and the steps of “plotting the appearance of product versus time on a graph for analysis” in claims 13-15 amount to patent ineligible abstract ideas, and thus cannot be used to distinguish the presently claimed method from that the teachings of the prior art. As such, the combined teachings of the Fiandaca, Xia and Bystryak references render obvious the method of present claims 7 and 9-15.

10.	Claims 7-15, 17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fiandaca et al. (Alzheimer's & Dementia, 2015, 11:600-607; Epub 15 Aug 2014) as evidenced by Invitrogen product sheet for Human A42 ELISA kit (Invitrogen, 22 Jan 2018), in view of Xia et al. (Arch Neurol. 2009, 66(2):190-199) and Bystryak et al. (US 8,916,341 B1; issued 23 Dec 2014) as applied to claims 7 and 9-15 above, and further in view of An et al. (US 2010/0009388 A1; published 14 Jan 2010), Campa (Molecular Probes’ Amplex Red online review, Feb 2004) and Zhao et al. (Free Radical Biol Med, 2012, 53:1080-1087) (all of record).
	The reasons why the combined teachings of Fiandaca, Xia and Bystryak render obvious the invention of claims 7 and 9-15 is discussed above. However, the combined references do not teach the use of Amplex Red as the substrate (claims 8 and 20), or that the product that appears over time is flurorescent resorufin generated from Amplex Red (claims 17 and 20-21).
 An et al. disclose a method for the differential detection of multimeric (i.e., aggregated) and monomeric (i.e., non-aggregated) forms of a multimer-forming polypeptide in a biosample, such as A peptide (-amyloid) or tau protein (see claims 1 and 2 at p. 12). An teaches, for instance, that disease associated proteins exist as monomers in normal, non-pathological conditions and are converted to multimers (i.e., polymers, oligomers, or aggregate form) in abnormal conditions, such as the misfolded forms of A peptide found in Alzheimer's disease (AD) (see [0005] and [0039]-[0040]). An teaches an immunoassay method consistent with that of Xia (see [0036]), and also teaches that the detecting antibody is preferably labeled with an enzyme, such as horseradish peroxidase (see [0053] and Figure 1). Where the detecting antibody is labeled with horseradish peroxidase, An discloses that Amplex Red reagent (10-acetyl-3,7-dihydroxyphenoxazine) may be used as a substrate (see [0063]). 
	Campa teaches that for performing ELISAs, Amplex Red was superior to ABTS as an HRP substrate in that it improved the sensitivity of ELISA. In addition to the use of an HRP-labeled detection antibody in the ELISA, Campa teaches that the method comprises performing the enzyme-substrate reaction in the dark and then exposing the plate to light to optically detect and measure the fluorescence emission intensity signal.
	Zhao et al. teach that the Amplex Red assay is catalyzed by HRP to form resorufin, and that light amplifies this process (see abstract). Zhao demonstrates a method that comprises continuously exposing a sample to light, detecting the photooxidation-induced amplification and indexing the photooxidation-induced pattern with time (see Fig. 1 at p. 1082), which addresses limitations of amended claims 1, 10, 13, 15 and new claims 17-19. With respect to claim 11, Zhao teaches the continuous measurement of Amplex Red light (fluorescence) emission with continuous exposure to light (see Fig. 2), and that this process is autocatalytic (see p. 1082, top of right column). As demonstrated by Fig. 7A, the combination of Amplex Red, HRP and light exposure was found to produce a significantly larger fluorescence signal than Amplex Red alone or when Amplex Red and HRP are incubated in the dark. Longer exposure to light also increases the fluorescence signal (comparing 30 min light to 60 min light exposure in Fig. 7A). 
 or tau protein by selecting Amplex Red as the substrate for the HRP-conjugated antibodies as suggested by Campa and Zhao to thereby arrive at the presently claimed invention. Given the teachings of Fiandaca, Xia and An, the skilled artisan would have the basic framework of the presently claimed invention, including the use of immunoassays to detect aggregated proteins in extracted neuronal exosomes, and using Amplex Red in conjugation with HRP-labeled secondary antibodies. The artisan would have been motivated by the teachings of Campa to select Amplex Red over other HRP substrates because Campa indicates it was superior to another HRP substrate and can improve ELISA sensitivity. And given the teachings of Zhao, the skilled artisan would have recognized that the light emission product of Amplex Red can be significantly enhanced upon exposure to light, particularly when Amplex Red is used in conjunction with HRP.  Such teachings are consistent with the method of Bystryak, which discloses that photooxidation can amplify the fluorescence emission product for detection and therefore increase the sensitivity of an ELISA.  
Taken together, therefore, one of skill in the art would have found it obvious and predictable to used Amplex Red as the substrate in the immunoassay method according to Fiandaca, Xia and An to further increase the fluorescence signal, and thus the sensitivity of the ELISA, by the photooxidation-induced amplification method of Bystryak and Zhao for detecting small quantities of aggregated proteins in a biological sample.  The skilled artisan would have had a reasonable expectation that the use of Amplex Red in the immunoassy method would be successful because the components of the method are already taught by An to be capable of functioning together. Such would amount to combining prior art elements according to known methods or techniques (i.e., extracting neuronal exosomes (Fiandaca) and detecting aggregated proteins (Fiandaca, An, Xia) with known reagents and immoassay techniques (Campa, Bystryak) to yield predictable results. 
Again, the wherein claim in claim 20 reciting that the experimental pattern is compared with the reference patter to determine the amount of aggregated -amyloid 

Response to arguments
11.	Insofar as applicant’s arguments apply to the new grounds of rejection, they will be addressed below.
	In the response filed 09/01/2020, Applicant reviews the teachings of An and Xia and asserts that An and Xia each fail to recite specific limitations of amended claim 7 (i.e., preparing a solid support, incubating with secondary antibodies, conjugating secondary antibodies with enzymes).  Applicant further asserts that the amended claims are novel and nonobvious over Bystryak, which allegedly neither teaches nor suggests a side by side comparison of amplification reactions in which the product appearance pattern is recorded by video in order to determine whether a patient suspected of having AD has significantly different levels of aggregated -amyloid from that of normal patients.
12.	Applicant’s arguments have been considered but are not persuasive. In contrast to applicants assertions, the noted limitations of claim 7 are provided by a combination of teachings in Fiandaca, Xia and An, as well as being evidenced by the Invitrogen product sheet with respect to general incubating and washing steps. The noted steps in claim 7 are well-known and understood steps for performing a sandwich immunoassay, and are described in several of the cited references.
And in response to applicant's argument that the Bystryak reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a side by side comparison of amplification reactions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Regardless, the  and tau peptides in samples from AD patients to the levels from control (non-AD) subjects, and thus a side by side comparison of data between such groups would have been well-understood and obvious to one of ordinary skill in the art, particularly for the purpose of diagnosis or monitoring of disease. 
Accordingly, the combination of prior art references renders obvious the presently recited invention of claims 7-15, 17 and 20-22.


Conclusion
13.	No claims are allowed.


Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649